19-23649-rdd     Doc 160      Filed 10/01/19     Entered 10/01/19 14:43:39           Main Document
                                                Pg 1 of 2

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------X
                                                                    :
In re:                                                              : Chapter 11
                                                                    :
PURDUE PHARMA L.P., et al.,                                         : Case No. 19-23649 (RDD)
                                                                    :
                                    Debtors.                        : (Jointly Administered)
                                                                    :
------------------------------------------------------------------ X

                MOTION FOR ADMISSION TO PRACTICE PRO HAC VICE

        I, Kami E. Quinn, certify that I am a member in good standing of the bar in the District of
Columbia and the bar of the Commonwealth of Virginia and request admission pro hac vice
before the Honorable Robert D. Drain, to represent certain creditors and/or parties-in-interest
who are members of that certain Ad Hoc Committee in such members’ independent capacities as
creditors and/or parties-in interest (the "Ad Hoc Committee") in the above-referenced cases. My
office and email addresses, and my telephone and fax numbers are:

                                       Kami E. Quinn, Esq.
                                           Gilbert LLP
                                1100 New York Ave., NW, Suite 700
                                     Washington, D.C. 20005
                                       Tel: (202) 772-2336
                                     quinnk@gilbertlegal.com

I agree to pay the fee of $200 upon entry of an order admitting me to practice pro hac vice.

Dated: October 1, 2019
Washington, D.C.
                                                /s/ Kami E. Quinn
                                                Kami E. Quinn
19-23649-rdd      Doc 160     Filed 10/01/19    Entered 10/01/19 14:43:39        Main Document
                                               Pg 2 of 2

              ORDER GRANTING ADMISSION TO PRACTICE, PRO HAC VICE


         Upon the motion of Kami E. Quinn, to be admitted, pro hac vice, to represent certain

creditors and/or parties-in-interest who are members of that certain Ad Hoc Committee in such

members’ independent capacities as creditors and/or parties-in-interest (the "Ad Hoc

Committee") in the above-referenced cases, and upon the movant’s certification that the movant

is a member in good standing of the bar in the District of Columbia and the commonwealth of

Virginia, it is hereby

ORDERED, that Kami E. Quinn, Esq., is admitted to practice, pro hac vice, in the above

referenced case to represent the Ad Hoc Committee, in the United States Bankruptcy Court for

the Southern District of New York, provided that the filing fee has been paid.

Dated: ____________


New York, New York             /s/ ____________________________________
                               UNITED STATES BANKRUPTCY JUDGE

63499303 v1
